Appeal from an order directing Paul Moss, as commissioner of Heenses of the city of New York, forthwith to “ issue to the petitioner herein an amusement center Heense for the operation of a pin game known as ‘ The Sportsman ’ upon the premises 326 Marcy Avenue, Borough of Brooklyn,” and further directing the commissioner forthwith to “ issue to other persons situated similarly to the petitioner herein an amusement center Ecense or Ecenses for the operation of a pin game known as ‘ The Sportsman ’ upon premises in the City and State of New York within your jurisdiction." Peremptory mandamus order reversed on the law and not in the exercise of discretion, with costs, and appHeation denied, with ten doEars costs and disbursements, on authority of Matter of Shapiro v. Moss [ante, p. 835], decided herewith. Lazansky, P. J., Carswell, Scudder, Tompkins and Johnston, JJ., concur.